DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the filing of 9/14/2021. Claims 1-6 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 3 reads “seals the film” when it should read “seal the film;” line 16 reads “non-auto-feeding” when it should read “non-auto feeding”; and line 18 reads “the plural film roll holding units” when it should read “the plurality of film roll holding units.” Appropriate correction is required.
Claim 4 is objected to because of the following informality: lines 3 and 5 read “non-auto-feeding” when they should read “non-auto feeding.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the limitation “sheet-like film” in line 2 (and all subsequent instances) is vague and indefinite because it is not clear in which manner the film is “like” a sheet and thus it is not clear what precisely is being claimed. In order to further prosecution, the limitation has been interpreted to recite “sheet of film.” Claims 2-6 are rejected based on their dependency from claim 1.
	Regarding claim 1, the limitation “film rolls in which the sheet-like film is wound” in lines 5-6 is indefinite because, in the context of the rest of the claimed subject matter, it is not clear how the film can be wound “in” the film rolls. In order to further prosecution, the limitation has been interpreted to recite “film rolls on which the sheet of film is wound.”
	Regarding claim 1, the limitation “one film roll” in line 7 is vague and indefinite because it is not clear if the limitation is referring to a new film roll or one of the film rolls recited in lines 5-6. In order to further prosecution the limitation has been interpreted to be one of the film rolls recited in lines 5-6 and the limitation has been interpreted to recite “one of the film rolls.”
	Regarding claim 1, the limitation “another film roll” in line 9 is indefinite because it is not clear if the limitation is referring to a new film roll or one of the film rolls recited in lines 5-6. In order to further prosecution, the limitation has been interpreted to be one of the film rolls recited in lines 5-6 and the limitation has been interpreted to recite “another of the film rolls.”
	Regarding claim 1, the limitation “an auto-feeding function that feeds to the bag-making and packaging unit the film” in lines 10-11 is vague and indefinite for two reasons. First, it is not clear how a function can feed a film since a function is not a structural component. Second, assuming the function is some structural element, it is not clear how the function can feed film to the bag-making and packaging unit when lines 5-7 recite that the film feeding unit feeds the film to the bag-making and packaging unit. In order to further prosecution, the auto-feeding function has been interpreted such that it controls the film feeding unit to feed film.
	Regarding claim 1, the limitation “feeds to the bag-making and packaging unit the film spliced by the splicing device to take the place of the film currently being fed to the bag-making and packaging unit” (emphasis added) is indefinite because the spliced film is a combination of the film being fed and the film that is wound on another film roll. Since the film being fed is a part of the spliced film, it is not clear how a film can replace itself. In order to further prosecution, the limitation has been interpreted to require that the auto-feed function allows the feeding to continue by feeding spliced film.
	Regarding claim 1, the limitation “when the control unit judges that at least one of the film feeding unit and the splicing device is malfunctioning” in combination with “allow the bag-making operation to be continued by the bag-making and packaging unit and the film roll holding unit that is operable among the plural film roll holding units” is indefinite for several reasons. First, it is not clear how the bag-making operation can be continued using one of the plurality of film roll holding units when the film feeding unit is malfunctioning since the film roll holding units are included in the film feeding unit. If the film feeding unit is malfunctioning, then the film roll holding units would not be operable. Second, the limitation “the film roll holding unit that is operable” lacks sufficient antecedent basis. In order to further prosecution, the malfunction of the film feeding unit is interpreted to require that only a portion of the film feeding unit is malfunctioning and there remains an operable film roll holding unit.
	Regarding claim 3, the limitation “the control unit stops the auto-feeding function and stops the operation of the bag-making and packaging unit” in lines 3-5 is indefinite because it appears to directly contradict what is recited in claim 1. Claim 1 recites in lines 14-18 that the bag-making operation is continued when the control unit judges that the film feeding unit or the splicing device is malfunctioning. It is not clear how the bag-making operation may be continued when the operation of the bag-making and packaging unit has been stopped. In this case, no interpretation is being made to further prosecution because it is not clear how the limitation may be reasonably interpreted. Claims 4 and 5 are rejected based on their dependency from claim 3.
	Regarding claim 5, the limitation “when the control unit stops the operation of the bag-making and packaging unit, the control unit resumes the operation of the bag-making and packaging unit” in lines 1-3 is indefinite because it is not clear how it is possible to stop the operation and resume the operation at the same time. In order to further prosecution, the resumption of operation is interpreted occur after the stopping of operation.
	Regarding claim 6, the limitation “a motor that rotates the film roll” in line 2 is vague and indefinite because it is not clear which film roll is being referred to. In order to further prosecution, the film roll has been interpreted to be any of the film rolls recited in claim 1.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
11/17/2022